Spain, J.
Appeal from a judgment of the County Court of Montgomery County (Going, J.), rendered April 29, 1996, convicting defendant upon his plea of guilty of the crime of criminal sale of a controlled substance in the third degree.
Defendant, then 16 years old, sold cocaine to an undercover police officer and was subsequently charged with four drug-related crimes. He pleaded guilty to the crime of criminal sale *673of a controlled substance in the third degree in full satisfaction of the indictment and was sentenced, in accordance with the plea agreement, to 1 to 3 years in prison. Defendant appeals, contending that County Court abused its discretion in refusing to sentence him as a youthful offender and that the sentence imposed is harsh and excessive.
Initially, it was within County Court’s discretion to sentence defendant as a youthful offender and we do not find that the court abused its discretion in declining to do so (see, People v Chapman, 227 AD2d 665, lv denied 88 NY2d 934; People v Young, 224 AD2d 949; People v Diaz, 221 AD2d 749, lv denied 87 NY2d 921). County Court considered the negative recommendation of the Probation Department as well as the serious nature of the crime in making its determination. These were appropriate factors for the court to consider in denying youthful offender status to defendant (see, People v Cruickshank, 105 AD2d 325, 334). In addition, we do not find that the sentence imposed is either harsh or excessive given the extent of defendant’s involvement in selling drugs and that defendant specifically agreed to the sentence as part of the plea bargain (see, People v Young, supra). Accordingly, we find no reason to disturb County Court’s judgment.
Cardona, P. J., Mercure, Casey and Carpinello, JJ., concur. Ordered that the judgment is affirmed.